ORDER

PER CURIAM.
Appellant, William O. Schweitzer, appeals the judgment of the Circuit Court of the County of St. Louis denying his motion to quash service of process. We affirm.
We have reviewed appellant’s brief and the legal file and find the trial court’s judgment *656is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the trial court pursuant to Rule 84.16(b).